Carter, J.,
dissenting:
While I do not deny the general proposition that where the law supplies to a party two or more, methods *344of redress in a given case, based upon inconsistent theories, the party is put to his election between them, and a resort to either is a bar to his resort to the other, I do not think the facts of this case bring it within the rule. There can be no doubt that the flour acounts were on January 5th, 1893, the property of appellee. This fact is admitted in the brief of the appellants and the evidence in the case proves it conclusively. If appellee has not lost its title to these accounts in some way since that time, it still owns them, and as such owner has a right to require the assignee to account for those that have been collected, and to deliver to' it those that are uncollected. The assignmnt was not intended to interfere with appellee’s ownership of and legal or equitable rights to these accounts or the .proceeds thereof, as appears from the express provision of the assignment quoted in the opinion of the court. If the assignment of the accounts amounted to a conversion on the part of Gibbens, appellee had two remedies that were, not inconsistent : one against Gibbens for conversion, the other and a judgment against Gibbens in an action for conversion, though for the full value of the accounts, would not divest the appellee’s title to them nor prevent it from recovering the accounts themselves from Campbell, so long as the judgment remains unsatisfied. This I believe to be the common law rule, though some American authorities seem to deny it. Brinsmead v. Harrison, L. R. 6 C. P. Cas. 584; Ex Parte Drake, In re. Ware, L. R. 5 Ch. Div. 866. The only theory upon which it can be held that the appellee has lost its title to the accounts, or that it has made its election of an inconsistent remedy is this: that the assignment of the accounts by Gibbens was wrongful or amounted to a conversion; and *345that appellee has ratified the wrongful transfer of the accounts to the assignee by waiving the tort — the conversion — and suing Gibbens in assumpsit for the money had and received by him as the consideration for the wrongful transfer of the accounts. 7 Ency. Pl. & Pr. pp. 368, 369. It may be that the assignment in this case did not amount to a conversion so as to put appelle, to its election of remedies, but I shall assume that it did, and as I understand the opinion of the court it is so held in this case. The question then arises, has appellee by taking the judgment against Gibbens ratified his unauthorized assignment of its property and thereby divested itself of its title thereto ? There is nothing in the allegations of the bill or of the answers to show that the judgment was taken in an action of assumpsit for money had and received upon an unauthorized sale of these flour accounts. It is not even hinted in'the answers or in the testimony that either party ever supposed or intended that by the assumpsit - suit or the judgment obtained therein appellee was ratifying the unauthorized transfer of its property or that it intended to waive the tort, release its rights to its property and look only to the judgment against a confessed insolvent person. It is quite certain that prior to May 18th, 1893, appellee had taken no step toward ratifying the wrongful act of Gibbens or waiving the tort, for it had demanded its accounts from the assignee, and in the assumpsit suit had expressly excluded these flour accounts from its declaration and bill of particulars The testimony shows that on May 18, 1893, the bill of particulars was amended in the assumpsit suit, but in what manner is not sho-wn. Unless we knew what this amendment was how can we say that the declai'ation, so far as these flour accounts are concerned, disclosed a cause of action in assumpsit, and not one in *346trover, or that appellee intended to declare in assumpsit, and wave the tort? The bill alleges that the judgment included the sum of the flour acounts, not the amount Gibbens received from the unauthorized transfer thereof. Gibbens’ answer alleges that appellee added the amounts of these flour accounts by consent to its judgment theretofore ‘obtained, but it no- where appears, either in the pleadings or in the evidence, that the declaration or bill of particulars was amended so as to embrace a demand to- recover for these flour accounts or to authorize a recovery under the declaration “for money had and received by the defendant for the use of the plaintiff, for goods sold by defendant for the plaintiff, as shoim by the annexed bill of particulars marked exhibit A, made a part hereof,” for these flour accounts upon the theory of an unauthorized sale or conversion. For aught we know, the amendment of the bill of particulars had no-reference whatever to the flour accounts. The amount of the flour accounts was added to the judgment by consent of parties, and the fact that the judgment included the full sum of these accounts indicates that the parties intended to include damages for the conversion, and not the sum received by Gibbens upon the wrongful transfer of them (Whilden v. Merchants’ and Planters’ Nat. Bank, 64 Ala. 1, S. C. 38 Am. Rep. 1; Sligh Furniture Co. v. Shannon, 113 Mich. 473, 71 N. W. Rep. 845), and if such was the fact there has been no election of remedies because a suit to recover damages for conversion and one to recover the property converted are not inconsistent remedies? See English authorities cited supra. The mere fact that the amount of the flour accounts was added by consent to the judgment previously obtained in an assumpsit suit does not show *347that the sum was not added as damages for conversion of the accounts, nor that the plaintiff waived the tort and ratified the unauthorized transfer by taking that judgment. That question, in the, absence of other evidence, must be determined from the pleadings in the assumpsit suit, and as these pleadings as we find them in the record do not profess to recover for these flour accounts, it devolves upon the appellants to produce the amendment to the bill of particulars so as to show that the claim in that suit confessed by Gibbens, so fas as these flour accounts are concerned, was to recover money had and received from their sale, and not damages for their conversion. I find no' evidence that the appellee intended, or that appellants for a moment supposed, that by including the. amount of the flour accounts in the judgment in assumpsit, appellee was ratifying the unauthorized transfer, or that it was electing a remedy inconsistent with its rights to recover the flour accounts themselves, and where such specific intention does not otherwise appear, it must be shown that the nature of the suit instituted or of the jugment recovered is such that it constitutes in law a decisive and conclusive act of ratification of the wrongful transfer. The facts of this case while they may be consistent with the theory of ratification of the wrongful transfer, are not inconsistent with the theory that there was no such ratification and the fact that appellee demanded its property from the assignee before instituting the assumpsit suit; that the assumpsit suit when first instituted expressly excluded the idea of recovering therein for the wrongful conversion; that the judgment when entered was for the sum of the flour accounts and not for the amount received by Gibbens upon the transfer; that no amendment of the decía*348ration in effect waiving the tort is shown, and the fact that appellee knew that Gibbens was insolvent and that its property was in the hands of the assignee under an assignment saving its rights in the accounts, all strongly tend to show that there was no idea on the part of appellee of releasing its property in the accounts. I think the court below decided correctly upon this question. Burn v. Morris, 2 Cromp. & Mees, 579, S. C. 4 Tyrwh, 485; Morris v. Robinson, 5 Dow & Ryl. 34.